Citation Nr: 0902453	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  07-08 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for right knee arthritis, 
to include as secondary to service-connected left knee 
arthritis.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
RO in Lincoln, Nebraska, which denied service connection for 
mild right knee arthritis.

The Board has recharacterized the issue on appeal to more 
accurately represent the veteran's claim.


FINDING OF FACT

The preponderance of the evidence does not establish that the 
veteran's right knee arthritis had its onset in service or 
manifested within one year of service separation, is 
otherwise related to his active military service, or is 
etiologically related to a service-connected disability. 


CONCLUSION OF LAW

The veteran's right knee arthritis was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been so incurred, and it is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the veteran's claim, a 
letter dated in October 2005 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  This letter advised the veteran of 
the information necessary to substantiate the claim based on 
direct and secondary theories of service connection, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  The veteran was informed of the 
specific types of evidence he could submit, which would be 
pertinent to his claim, and advised to send any medical 
reports that he had.  He was also told that it was still his 
responsibility to support the claim with appropriate 
evidence.  In addition, a March 2006 letter provided the 
veteran with notice concerning the assignment of disability 
ratings and effective dates.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded a VA examination in November 2005 to 
obtain an opinion as to whether his right knee condition is 
related to his service-connected arthritis of the left knee.  
Further examination or opinion is not needed on this claim 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed condition may be associated with 
the veteran's military service or a service-connected 
disability.  This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The veteran contends he has a right knee condition, 
specifically arthritis, as a result of active service or as 
secondary to his service-connected left knee arthritis.  For 
the reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including arthritis, when it is manifested to a compensable 
degree within one year of separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be established on a secondary basis 
for disability that is proximately due to, or the result of, 
a service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Secondary service connection may also be established for a 
disorder that is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  71 FR 52744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.

Here, the veteran's VA treatment records indicate that he has 
arthritis; however the location or the nature of this 
arthritis is not specified.  Treatment notes dated in August 
2006 show that the veteran complained of his knees hurting 
all the time.  The veteran was afforded a VA examination in 
November 2005 to assess the current nature and etiology of 
his right knee condition and to determine whether the right 
knee condition was related to his service-connected left knee 
arthritis.  At the examination, the veteran was diagnosed 
with mild right knee arthritis.  In light of this diagnosis, 
the Board will now consider whether there is evidence of an 
in-service disease or injury.  

The veteran's service medical records are silent for 
complaints, treatment or a diagnosis of any right knee 
problems.  A January 1969 separation report shows that the 
veteran's lower extremities were negative for any 
abnormalities.  It was also noted upon separation that the 
veteran did not have a history of arthritis.  Moreover, the 
Board observes that the record contains no evidence of right 
knee arthritis within one year of service separation.  See 38 
C.F.R. §§ 3.307, 3.309.  Based on the foregoing, the Board 
finds that the preponderance of the evidence is against a 
finding that the veteran incurred a disease or injury in 
service.  

Given that there is no competent evidence of a disease or 
injury in service, and no evidence of arthritis within one 
year of discharge, the claim of service connection for a 
right knee condition on direct and presumptive bases must 
fail.  See Hickson, supra.

In this case, the veteran is service-connected for arthritis 
of the left knee, associated with service-connected arthritis 
of the left ankle, evaluated as 10 percent disabling.  The 
Board will now consider whether service connection for the 
veteran's right knee arthritis can be established as 
secondary to his service-connected left knee arthritis.  See 
38 C.F.R. § 3.310(a).  

After a thorough review of the claims folder and 
consideration of all the relevant medical evidence of record, 
the Board concludes that secondary service connection is not 
warranted.  Although the veteran is shown to have mild 
arthritis of the right knee, none of the medical evidence of 
record indicates that this condition was caused by or 
aggravated by his service-connected left knee arthritis.  See 
38 C.F.R. § 3.310(a).  At the November 2005 VA examination, 
the veteran was found to have mild tricompartmental 
arthritis.  The examiner, however, gave the opinion that it 
was less likely than not that the right knee mild arthritis 
was secondary to or related to his left knee condition.  He 
explained that there was no way he could say, without 
resorting to mere speculation, that the right knee arthritis 
was secondary or related to the left knee condition because 
the veteran did not have an appreciable limp or deformity.  
The examiner also indicated that he was not able to state 
that the right knee was aggravated by the left knee condition 
without resorting to speculation.  The Board notes that there 
is no other evidence of record that supports a finding that 
the veteran's current right knee arthritis has been caused or 
aggravated by his service-connected left knee arthritis.  

The Board acknowledges that the veteran can attest to factual 
matters of which he has first-hand knowledge, e.g., that he 
experiences right knee pain.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005). However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding the etiology of 
his disability are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  While the veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 
470 (1994).  Therefore, he cannot provide a competent opinion 
regarding the cause of his right knee arthritis.

In light of the foregoing, the Board concludes that service 
connection for right knee arthritis, to include as secondary 
to service-connected left knee arthritis, is not warranted.  
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for right knee arthritis, 
to include as secondary to service-connected left knee 
arthritis, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


